DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “are each disposable cardboard boxes having punch-outs at a top side enabling extraction” as recited in claim 3 lines 2-3, must be shown or the feature(s) canceled from the claim(s).  Currently, only plastic pouched are shown. No new matter should be entered.
Therefore, the limitations “wherein the first-wipe receptacle and the second-wipe receptacle are labeled with the terms “SOAP” and “WATER” respectively” as recited in claim 6 lines 1-2, must be shown or the feature(s) canceled from the claim(s). Currently, only first and second dispensers are shown to comprise an indicia. No new matter should be entered. No new matter should be entered.

Therefore, the limitations “wherein the first-dispenser, the second-dispenser, the first-receptacle, and the second-receptacle each are formed as rectangular prisms” as recited in claim 10 lines 1-2, must be shown or the feature(s) canceled from the 

Therefore, the limitations “the container further comprises projections to releasably snap the top-plate within the exterior-wall” as recited in claim 9 lines 1-2, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Therefore, the limitations “one lid further comprises a lid-fastener to lock the one lid closed” as recited in claim 11 lines 1-2, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Therefore, the limitations “the first-dispenser and the second-dispenser each have an upwardly-opening taper” as recited in claim 12 lines 1-2, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Therefore, the limitations “a first-port and a second-port” as recited in claim 14 lines 1-2, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Therefore, the limitations “a first-port and a second-port, such that the first-port aligns with and is smaller in diameter than the first-aperture, and the second-port aligns with and is smaller in diameter than the second-aperture” as recited in claim 14 lines 1-3, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Therefore, the limitations “wherein the first-port and the second-port each comprise circular openings” as recited in claim 15 line 1, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Therefore, the limitations “the first-port and the second-port each comprise flaps that close access to the first-aperture and the second-aperture” as recited in claim 16 lines 1-2, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 17 objected to because of the following informalities:  Claim 17 recites the limitations “over the the first” in line 23.  It is suggested the limitations be amended to read --over the first --. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 8,540,117) in view of Ashford (US 6,702,147) and further in view of Dobson (US 2001/0035416 A1).

	Referring to claims 17, 4-9 and 11.  Andrews discloses a combination wet wipe dispensing kit (including 10 and 20; Figure 1) for containing and dispensing two types of wet wipes (pre wash wipes and soap wipes; see abstract), the combination wet wipe dispensing kit (including 10 and 20) comprising:

a second-dispenser (13; Figure 3) disposed adjacent to the first-dispenser (14), the second-dispenser having an upwardly-facing second-aperture (aperture 33 in 22);
an exterior-wall bounding the first-dispenser and the second-dispenser;
a base (17) underlying the first-dispenser (14) and the second-dispenser (13);
a dividing-wall (11) separating the first-dispenser (14) from the second-dispenser (13); and
one lid (plurality of sliding lids 27 on 20; Figure 7) hingedly (slidably) attached to the first-dispenser (14) and the second-dispenser (13);
a plurality of soap-and-water-infused wipes (soap wipes) contained within the first-dispenser (14); and
a plurality of water-saturated wipes (pre wash wipes) contained within the second-dispenser (13);
further comprising a top-plate (20) covering both the first-dispenser (14) and the second-dispenser (13), thereby containing both the plurality of water-saturated wipes (pre wash wipes) and the soap-and-water-infused wipes (soap wipes), the one top-plate (20) being able to be contained underneath and parallel to the lid (plurality of sliding lids 27 on 20; Figure 7) when the lid (plurality of sliding lids 27 on 20; Figure 7) is closed;
wherein the container (10) further comprises projections (friction fit rim extensions to mate with the top plate extensions; see rim in Figure 8) to releasably snap the top-plate (20) within the exterior-wall (the friction rim of 20 rests within the exterior wall; Figure 8) over the first-dispenser (14) and the second-dispenser (13);

Andrews does not disclose a one lid hingedly attached to the first-dispenser and the second-dispenser.

Ashford discloses a personal hygiene supply dispenser (10; Figure 1) wherein a single one lid (12) is hingedly attached to the first-dispenser (18) and the second-dispenser (30).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews to have included a one lid hingedly attached to the first-dispenser and the second-dispenser as taught by Ashford because a single lid would be able to cover all of dispensing apertures of the dispensers thus reducing complexity of the dispensing kit by reducing the plurality of lids with a single lid.

Andrews in view of Young do not disclose the first-dispenser and the second-dispenser are labeled with the terms “SOAP” and “WATER” respectively.



It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews in view of Young to have included a the first-dispenser and the second-dispenser labeled with an indicia indicating the type of product contained within as taught by Dodson because a user would be able to clearly identify the contained product before dispensing wipes thus reducing the potential of wasted wipes.

It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews in view of Young and Dodson to have included the labeled indicia as reciting “Soap” and “Water” on the first and the second dispensers respectively because a specific description of the contained articles would further clarify the content type in each dispenser thus improving user experience.
Regarding claim 6, see above, the indicia’s are only shown to be on the first and second dispensers, indicia’s are not disposed on the first and second wipe receptacles.

Claims 1-3,10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 8,540,117) in view of Ashford (US 6,702,147).

Referring to claim 1.  Andrews discloses a system for containing and dispensing two types of wet wipes (including 10 and 12; Figure 1), the system comprising:
a container (10) having
a first-dispenser (14), the first-dispenser (14) having an upwardly-facing first-aperture (see dispenser container top end opening at top of 14; Figure 3);
a second-dispenser (13) disposed adjacent to the first-dispenser (14), the second-dispenser (13) having an upwardly-facing second-aperture (see dispenser container top end opening at top of 13; Figure 3);
an exterior-wall (19) bounding the first-dispenser (14) and the second-dispenser (13);
a base (17) underlying the first-dispenser (14) and the second-dispenser (13);
a dividing-wall (11) separating the first-dispenser (14) from the second-dispenser (13); and
one lid (plurality of sliding lids 27 on 20; Figure 7) hingedly (slidably) attached to the first-dispenser (14) and the second-dispenser (13);
a plurality of soap-and-water-infused wipes (soap wipes) contained within the first-dispenser (14); and
a plurality of water-saturated wipes (pre wash wipes) contained within the second-dispenser (13).

Andrews does not disclose a one lid hingedly attached to the first-dispenser and the second-dispenser.



It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews to have included a one lid hingedly attached to the first-dispenser and the second-dispenser as taught by Ashford because a single lid would be able to cover all of dispensing apertures of the dispensers thus reducing complexity of the dispensing kit by reducing the plurality of lids with a single lid.

Referring to claim 2.  Ashford discloses a personal hygiene supply dispenser (10; Figure 1) wherein the plurality of soap-and-water-infused wipes (wet wipes) is contained within a first-wipe receptacle (22; Figure 7) and the plurality of water-saturated wipes (wet wipes) is contained within a second-wipe receptacle (44; Figure 7).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Andrews to have included the plurality of types of wet wipes as being carried in a first and a second wipe receptacle respectively because the wipe receptacle would further prevent the wipes from drying out thus improving quality of the contained wipes.

Referring to claim 3.  (subject matter not shown in drawings) Ashford discloses a personal hygiene supply dispenser (10; Figure 1) wherein the first-wipe receptacle (22) 

Referring to claim 10.  (subject matter not shown in drawings) Ashford discloses a personal hygiene supply dispenser (10; Figure 1) wherein the first-dispenser (18), the second-dispenser (40), the first-receptacle (22), and the second-receptacle (44) each are formed as rectangular prisms (see rectangular housing and cartridge).

Referring to claim 13.  Ashford discloses a personal hygiene supply dispenser (10; Figure 1) wherein the first-wipe receptacle (22) and the second-wipe receptacle (44) are each disposable plastic hermetically sealed bags (Col. 4 line 51).

Referring to claim 14.  (claimed structure not shown,) Andrews discloses a system for containing and dispensing two types of wet wipes (including 10 and 12; Figure 1), 
wherein the top-plate (20) comprises a first-port (33 of 23) and a second-port (33 of 22), such that the first-port aligns with and is smaller in diameter than the first-aperture (aperture of 4; Figure 5), and the second-port (33 of 22; Figure 6) aligns with and is smaller in diameter than the second-aperture (aperture of 2; Figure 5).

Referring to claim 15.  Andrews discloses a system for containing and dispensing two types of wet wipes (including 10 and 12; Figure 1), wherein the first-port (33 of 23) and the second-port (33 of 22) each comprise circular openings (33; see Figure 6).

Referring to claim 16.  Andrews discloses a system for containing and dispensing two types of wet wipes (including 10 and 12; Figure 1), whereinthe first-port (33 of 23) and the second-port (33 of 22) each comprise flaps (see four flaps in 31; figure 6) that close access to the first-aperture and the second-aperture respectively, yet are each sufficiently flexible (flaps are flexible) to enable the plurality of soap-and-water infused wipes and the plurality of water-saturated wipes to be pushed through each of the first-port and the second-port (1; Figure 2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 8,540,117) in view of Ashford (US 6,702,147) and further in view of Du (CN 201626628).

Referring to claim 12.  Andrews in view of Ashford do not disclose wherein the first-dispenser and the second-dispenser each have an upwardly-opening taper.

Du disclose a wet wipe dispenser (Figure 1) wherein the dispenser comprises an upwardly-opening taper (see body of 21) to improve gripability and removability of the first-wipe receptacle (1).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAKESH KUMAR/           Primary Examiner, Art Unit 3651